Title: Thomas Jefferson to Lafayette, 11 May 1815
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          My dear friend  Monticello May. 11. 15.
          In my letter of Feb. 14. I mentioned to you that a well qualified author was writing, in my neighborhood, that part of the history of Virginia which embraced your campaign of 1781; and that I was so well satisfied with the ability with which he was executing the work, that I had laid open to him all my papers; and regretted that among them was no longer to be found the Memoir you were so kind as to give me of that campaign. it was regretted the more as no enquiries we could make enabled him to give a distinct statement of your operations. the writer of the work, mr Girardin, is the person who will have the honor of delivering you this letter. he is a native of France, but a citizen of the US. of 20. years adoption, and pays a visit to his native country on matters of business. to these however he adds the view of writing your history, which being a favorite theme in America, would be a work of much demand. his talents would enable him to maintain the interest of the subject, and his zeal for your character would ensure the full exertion of them. he writes the English not merely with purity & correctness, but possesses in a high degree the elegancies of the language. he sollicits your consent to his undertaking, and of course your aid as to the materials. in this I join him. which I certainly would not do, were not my confidence in his competence as entire as my affections to your virtues and fame are sincere. he is a gentleman of science of worth, & of perfect correctness of conduct, and as such I recommend him to your attentions, happy in every opportunity of renewing to you the assurances of my constant & affectionate friendship and respect.
          Th: Jefferson
        